UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1952


KENRICK C. HAMILTON,

                    Plaintiff - Appellant,

             v.

NORTHERN VIRGINIA DISTRICT OFFICE, Support Enforcement Specialist;
SUPPORT COLLECTION UNIT, County of Cattaraugus,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Rossie David Alston, Jr., District Judge. (1:20-cv-00644-RDA-MSN)


Submitted: November 18, 2021                                Decided: November 19, 2021


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenrick Hamilton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kenrick Hamilton appeals the district court’s order adopting the magistrate judge’s

recommendation and dismissing Hamilton’s civil complaint for lack of jurisdiction and

failure to state a claim. On appeal, we confine our review to the issues raised in the

informal brief. See 4th Cir. R. 34(b). Because Hamilton’s informal brief does not

challenge the basis for the district court’s disposition, he has forfeited appellate review of

the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The

informal brief is an important document; under Fourth Circuit rules, our review is limited

to issues preserved in that brief.”). Accordingly, we affirm the district court’s judgment.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 AFFIRMED




                                              2